          Case 3:20-cv-04491-JD Document 38 Filed 10/08/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                        Civil Minutes


 Date: October 8, 2020                                             Judge: Hon. James Donato

 Time: 3 Minutes

 Case No.       C- 20-04491-JD
 Case Name      W. et al v. Providence Health Plan et al

 Attorney(s) for Plaintiff(s):   Katie Spielman
 Attorney(s) for Defendant(s):   Donald P. Sullivan/Tammy Chu

 Deputy Clerk: Lisa R. Clark                                     Court Reporter: Marla Knox

                                       PROCEEDINGS

Case Management Conference -- Held (by Zoom Webinar)

                                   NOTES AND ORDERS

A scheduling order will be filed. The ERISA claim will be presented as a summary judgment
motion by plaintiff, and opposed by defendants. The standard of review should be addressed in
the summary judgment papers and not separately.




                                              1
